Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-732
                      Lower Tribunal No. F19-10389
                          ________________

                              Calvin Couch,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     GORDO, J.
      Calvin Couch appeals his conviction and sentence for trespass on

legally posted horticultural property under section 810.09(2)(e), Florida

Statutes. 1   We have jurisdiction.   See Fla. R. App. P. 9.030(b)(1)(A).

Couch argues the trial court erred in denying his motion for judgment of

acquittal because the State failed to present sufficient evidence that

Cynthia Zanki’s horticultural property was “legally posted,” as required by

statute. See § 810.09(2)(e), Fla. Stat. We agree, reverse and remand.

              FACTUAL AND PROCEDURAL BACKGROUND

      In May of 2019, Couch was found on Zanki’s property by her

neighbor, Elmund Buckley. Buckley noticed a truck parked near Zanki’s

property and called the Miami-Dade County Police Department’s

Agricultural Patrol Unit to provide the vehicle information.       When he

approached the truck, he observed lychee fruit inside. He then noticed

Couch breaking branches off Zanki’s lychee trees. Following an exchange

between Buckley and Couch, Couch placed the lychee in his truck and

drove away. Shortly thereafter, Couch was stopped by the police, and

ultimately arrested by Officer Jorge Carmona of the Agricultural Patrol Unit.




1
  Although Couch was also found guilty of petit theft, he does not argue for
reversal of this conviction on appeal. Thus, we affirm the conviction and
sentence, as it pertains to Count II of the information, petit theft.

                                      2
      The State filed an information charging Couch with trespass on

horticultural property, in violation of section 810.09(2)(E), Florida Statutes;

and petit theft, in violation of section 812.014(2)(E), Florida Statutes. The

case proceeded to jury trial.

      At trial, the State called Buckley, Zanki, and Officer Carmona as

witnesses. Buckley testified that he had seen Couch taking lychee from

Zanki’s property and that he called the police. He also testified that the

property was identified as horticultural, with both agricultural and trespass

warning signs posted.

      Zanki testified that she had never given Couch permission to enter

her property. She further testified that there are signs on her property with

a trespass warning located along the back and along a fenced side. A

photograph of the sign was admitted in evidence. The sign warned that the

area was “designated commercial property for horticulture products, and

anyone who trespasses on the property commits a felony.” No additional

evidence was offered about the signs, such as size, how many were

located throughout the property, or how far apart they were placed. Officer

Carmona stated that he observed three signs on one side of the property

and a fence all around.




                                      3
      At the close of the State’s case, Couch moved for a judgment of

acquittal on the trespass count, arguing the State had not presented

sufficient evidence that the property was “legally posted,” as alleged in the

information. The court denied that motion. Couch then asked that the jury

be instructed on simple trespass, as a lesser-included offense of

trespassing on horticultural property. The State opposed this, as simple

trespass was not charged in the information. Over defense objection, the

court did not instruct the jury on simple trespass.

      The jury later returned a verdict of guilty on both counts. Couch

renewed his motion for judgment of acquittal, arguing the trial court erred in

denying the judgment of acquittal because the State “failed to prove that

the warning signs were properly posted in accordance with the statute

defining “posted land.” Following denial of Couch’s renewed motion for

judgment of acquittal, the court sentenced him.

                             LEGAL ANALYSIS

      “The offense of trespass on [commercial horticultural property] is an

enhancement of the offense of trespass on property other than a structure

or conveyance, which is set forth in section 810.09(1), Florida Statutes.”

Higgs v. State, 139 So. 3d 411, 413 (Fla. 5th DCA 2014). Simple trespass

is a first-degree misdemeanor. See § 810.09(2)(a), Fla. Stat. Trespass on


                                       4
commercial horticultural property, however, is a felony of the third degree,

where certain conditions are satisfied. Id. at § 810.09(2)(e). The statute

provides:

            The offender commits a felony of the third degree,
            punishable as provided in s. 775.082, s. 775.083, or
            s. 775.084, if the property trespassed upon is
            commercial horticulture property and the property is
            legally posted and identified in substantially the
            following manner: “THIS AREA IS DESIGNATED
            COMMERCIAL PROPERTY FOR HORTICULTURE
            PRODUCTS, AND ANYONE WHO TRESPASSES
            ON THIS PROPERTY COMMITS A FELONY.”

§ 810.09(2)(e), Fla. Stat. (emphasis added).       Under this statute, to

establish trespass on commercial horticultural property, the property must

be “legally posted.”

      The term “legally posted” is not defined in either section 810.09 or

810.011. “In the absence of a statutory definition, resort may be had to

case law or related statutory provisions which define the term, and where a

statute does not specifically define words of common usage, such words

are construed in their plain and ordinary sense.” State v. Hagan, 387 So.

2d 943, 945 (Fla. 1980) (citations omitted). We observe, then, that section

810.011(5)(a) does define “posted land.” That section states that

            “Posted land” is that land upon which: 1. Signs are
            placed not more than 500 feet apart along, and at
            each corner of, the boundaries of the land, upon
            which signs there appears prominently, in letters of


                                     5
            not less than 2 inches in height, the words “no
            trespassing” and in addition thereto the name of the
            owner, lessee, or occupant of said land. Said signs
            shall be placed along the boundary line of posted
            land in a manner and in such position as to be
            clearly noticeable from outside the boundary
            line . . . .[2]

§ 810.011(5)(a), Fla. Stat. Numerous Florida courts have interpreted the

definition of “posted land” and applied it to the enhanced trespassing

crimes on certain properties to satisfy the requirement that the land be

“legally posted.” See Lewis v. State, 932 So. 2d 357, 358 (Fla. 2d DCA

2006) (“[T]he definition of ‘posted land’ in section 810.011 was intended to

apply to the term ‘legally posted’ in section 810.09.”); Higgs, 139 So. 3d at

414 (holding that because the State alleged in the information that the site

was “legally posted,” it was required to prove that the site was posted in

compliance with section 810.011(5)(a) for the conviction to stand); Borrico

v. State, 276 So. 3d 458, 460 (Fla. 5th DCA 2019) (quoting the definition of

“posted land” from section 810.011(5)(a) to explain when “[a] site is ‘legally

posted’”). “[T]his reasoning is supported by the legislature’s use of the

language ‘legally posted’ in section 810.09(2)(d), instead of merely




2
  This section goes on to provide another signage method for property
owners to post their land, but signage in compliance with subsection 1 must
still accompany the alternative posting.

                                      6
providing that [horticultural property] must be ‘posted in substantially the

following manner . . . .’” Lewis, 932 So. 2d at 358.

      “The State failed to elicit any testimony regarding the distance

between the signs, the location of the signs in relation to the boundaries

and corners of the property, [or] the height of the lettering on the signs

. . . .” Borrico, 276 So. 3d at 461. The State also failed to prove that the

signs include the name of the owner, lessee, or occupant of the land.

Because the information specifically charged Couch with trespassing on

commercial horticultural property, in violation of section 810.09(5)(a),

Florida Statutes, and the State failed to introduce sufficient evidence to

prove the site was legally posted, the trial court erred in denying Couch’s

motion for judgment of acquittal as to Count I. Accordingly, we reverse

Couch’s conviction for trespass on horticultural property and remand for

entry of judgment of acquittal as to that count. 3

      Affirmed in part, reversed in part and remanded.




3
 Because Couch was not charged with and the jury was never instructed
on simple trespass, reversal for entry of a judgment on simple trespass
would be improper.

                                       7